In a proceeding pursuant to CPLR article 75 to confirm an arbitrator’s award, the appeal is from a judgment of the Supreme Court, Nassau County (Levitt, J.), entered November 26, 1980, which, inter alia, granted the petition. Judgment affirmed, with costs. On the record before us we cannot say that the arbitrator has exceeded his power by giving a completely irrational construction to the parties’ agreement (see Lentine v Fundaro, 29 NY2d 382; cf. Matter of Shand [Aetna Ins. Co], 74 AD2d 442). We have considered appellant’s remaining contentions and find that they are without merit. Titone, J.P., Rabin, Margett and Weinstein, JJ., concur.